322 S.W.2d 506 (1959)
TEXAS OSAGE COOPERATIVE ROYALTY POOL, et al., Petitioners,
v.
Van CLARK, Respondent.
No. A-6957.
Supreme Court of Texas.
February 18, 1959.
Rehearing Denied April 15, 1959.
*507 House, Mercer & House, San Antonio, for petitioners.
Boone & Kirby, Littlefield, for respondent.
PER CURIAM.
The opinion of the Court of Civil Appeals in this case is found in Tex.Civ.App., 314 S.W.2d 109.
In its opinion the Court of Civil Appeals has held that the quoted language contained in the deed from Emil Zoch and wife, Lydia Zoch, to T. Fred Evins, et al., trustees, dated September 9, 1930 (314 S.W.2d 111), under which petitioners claim title did not give respondent, Van Clark, notice of petitioners' claim of title to an interest in the minerals in the Southeast Quarter (SE¼) of Section No. 42 in Block 1, R. M. Thompson original grantee. We are not satisfied that the opinion in that respect has correctly declared the law. We are satisfied, however, that the application for writ of error filed herein presents no error which requires reversal of the judgment of the Court of Civil Appeals. Accordingly, the application for writ of error is "Refused. No Reversible Error." Rule 483, Texas Rules of Civil Procedure.